Case 2:17-cv-00177-CCC-MF Document 264 Filed 08/19/19 Page 1 of 2 PageID: 9022



                             UNITED STATES DISTRICT COURT
                              FOR DISTRICT OF NEW JERSEY

  IQVIA INC. and IMS SOFTWARE
  SERVICES, LTD.,                                    Case No. 2:17-cv-00177-CCC-MF

                  Plaintiffs-
                  Counterclaim Defendants,           Hon. Claire C. Cecchi, U.S.D.J
                                                     Hon. Mark Falk, U.S.M.J.
             v.                                      Hon. Dennis M. Cavanaugh, Ret. U.S.D.J.

  VEEVA SYSTEMS INC.,

                  Defendant-
                  Counterclaim Plaintiff.


         PLAINTIFFS IQVIA INC.’S AND IMS SOFTWARE SERVICES, LTD.’S
           NOTICE OF WITHDRAWAL OF PLAINTIFFS’ APPEAL OF THE
                   SPECIAL MASTER’S MAY 13, 2019 ORDER

        Please take notice that Plaintiffs IQVIA Inc. and IMS Software Services, Ltd. (together,

 “IQVIA”), respectfully withdraw their July 24, 2019 Appeal of the Special Master’s May 13, 2019

 Order Overruling Plaintiffs’ Assertion of Privilege Over Documents Subpoenaed from Auditor

 (ECF Nos. 253-256). IQVIA respectfully requests the entry of the proposed order, submitted

 herewith.

                                      [Signature page follows]




                                                 1
Case 2:17-cv-00177-CCC-MF Document 264 Filed 08/19/19 Page 2 of 2 PageID: 9023



                                      Respectfully submitted,

 Dated: August 19, 2019               CRITCHLEY, KINUM & DENOIA, LLC
        New York, New York
                                 By: /s/ Amy Luria
                                     Michael Critchley
                                     Amy Luria
                                     75 Livingston Avenue
                                     Roseland, New Jersey 07068
                                     Tel. (973) 422-9200
                                     mcritchley@critchleylaw.com
                                     aluria@critchleylaw.com

                                      -and-

                                      Steig D. Olson (admitted pro hac vice)
                                      Stephen A. Broome (admitted pro hac vice)
                                      Marlo Pecora (admitted pro hac vice)
                                      Sophia Qasir (admitted pro hac vice)
                                      David LeRay (admitted pro hac vice)
                                      QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                      51 Madison Avenue, 22nd Floor
                                      New York, New York 10010
                                      Tel. (212) 849-7000
                                      steigolson@quinnemanuel.com
                                      stephenbroome@quinnemanuel.com
                                      marlopecora@quinnemanuel.com
                                      sophiaqasir@quinnemanuel.com
                                      davidleray@quinnemanuel.com

                                      Stephen Swedlow (admitted pro hac vice)
                                      Michelle Schmit (admitted pro hac vice)
                                      191 N. Wacker Drive, Suite 2700
                                      Chicago, Illinois 60606
                                      Tel. (312) 705-7400
                                      stephenswedlow@quinnemanuel.com
                                      michelleschmit@quinnemanuel.com

                                      Counsel for Plaintiffs-Counterclaim Defendants
                                      IQVIA Inc. and IMS Software Services, Ltd.




                                      2
